Lawton, J.
(dissenting in part). I respectfully dissent in part because, in my view, Supreme Court properly denied the motion of defendants Kevin Helmer and Loretta Helmer for summary judgment dismissing the amended complaint against them. I disagree with the majority that the Helmers established that the Code of City of Buffalo (Code) imposes liability upon abutting landowners for injuries resulting only from the failure to keep a sidewalk clear of snow and ice and not from the failure otherwise to maintain or repair a sidewalk. Section 413.50 (A) of the Code plainly states that “[t]he owner or occupant of lands fronting or abutting on any street, highway, traveled road, public lane, alley or square shall make, maintain and repair the sidewalk adjoining his lands and shall keep such sidewalk and the gutter free and clear of and from snow, ice and all other obstructions,” and “[s]uch owner or occupant, and each of them, shall be liable for any injury or damage by reason of omission, failure or negligence to make, maintain or repair such sidewalk.” “As a general rule, the unambiguous language of a statute is determinative, as the words of the statute are the best evidence of the Legislature’s intent” (Matter of City of New York v State of New York, 282 AD2d 134, 141, lv granted 97 NY2d 604). Although a court may look to legislative intent to interpret legislation if there is a conflict among statutes or an ambiguity in the legislation, a court’s role is not to correct erroneous legislation (see Meltzer v Koenigsberg, 302 NY 523, 525). Here, the legislation unambiguously imposes liability on abutting landowners for negligently maintaining sidewalks and therefore is determinative. Thus, while the City Council for defendant City of Buffalo (City) may have intended the result reached by the majority, intent is irrelevant in this case. Nor would it be appropriate to rely upon the article VIII heading “Snow and Ice Removal” in the Code as a basis for interpreting the intent of the City Council. The heading of a section “ ‘may not alter or limit the effect of unambiguous language in the body of the statute itself [citation omitted]” (Matter of Dumbarton Oaks Rest. & Bar v New York State Liq. Auth., 58 NY2d 89, 94). The result reached by the majority relieves an abutting landowner from liability that is plainly and unambiguously imposed, and imposes liability *899for snow and ice removal that is not stated in the legislation. That is a result that should not be countenanced. Interestingly, the City did not take a position at Supreme Court or on this appeal with respect to the interpretation of the legislation.
Consequently, I would affirm. Present—Pigott, Jr., P.J., Green, Hurlbutt, Burns and Lawton, JJ.